Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered December 3, 1982, convicting him of murder in *448the second degree, assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
According the People the most favorable view of the evidence, as we must, the evidence was sufficient as a matter of law to establish the defendant’s guilt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendanat’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including his claim that the court’s charge was unreasonably long and confusing, as well as the points raised by him pro se, have been considered and have been found not to require reversal (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847; People v Crimmins, 36 NY2d 230). Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur. [See, 116 Misc 2d 127.]